[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The parties were married on March 17, 1978 at Branford, Connecticut.
All jurisdictional requirements have been met.
The parties have two minor children issue of this marriage: Jimine, born July 26, 1980; and Jason, born November 4, 1982.
The marriage of the parties has broken down irretrievably and the same is hereby dissolved.
The court has considered the statutory criteria contained in Conn. Gen. Stats. Secs. 46b-56. 46b-81, 46b-82 and 46b-84 and enters the following orders:
1. By agreement of the parties, custody of the minor children is awarded to the plaintiff and the defendant is awarded rights of reasonable, flexible and liberal visitation.
2. By agreement, the defendant shall maintain the existing medical and dental insurance or its equivalent for the benefit of the minor children. Each party shall be responsible for one-half of all non-reimbursed medical and dental expenses incurred on behalf of the minor children.
3. The defendant shall pay as child support $180.00 per week. This order is in compliance with the Child Support Guidelines, taking into consideration the defendant's dependent child from a previous marriage, and is subject to immediate wage withholding.
4. The plaintiff's interest in 142  144 Chestnut, Branford is awarded to the defendant. The defendant shall execute a CT Page 6547 mortgage note and deed, secured by this property, in favor of the plaintiff in the amount of $28,000.
Said note shall be payable in the following manner: $20,000.00 on or before August 1, 1991; $5,000.00 on or before December 31, 1992 and $3,000.00 on or before December 31, 1992.
5. The plaintiff shall have exclusive use of the marital home until September 1, 1991.
6. Each party shall retain ownership of all personal property currently in their possession.
7. Each party shall be responsible for the financial obligations on their respective financial affidavits and hold the other harmless thereon.
BY THE COURT ELAINE GORDON, JUDGE